20-3731
     United States v. Montanez




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 26th day of August, two thousand twenty-one.
 4
 5   PRESENT:
 6               REENA RAGGI,
 7               DENNY CHIN,
 8               MICHAEL H. PARK,
 9                     Circuit Judges.
10   _____________________________________
11
12   UNITED STATES OF AMERICA,
13
14                                Appellee,
15
16                       v.                                                                       20-3731
17
18   LUIS MONTANEZ, AKA WICHY,
19
20                     Defendant-Appellant. 1
21   _____________________________________
22
23   FOR APPELLEE:                                                    Monica J. Richards, Assistant United States
24                                                                    Attorney, for James P. Kennedy, Jr., United
25                                                                    States Attorney for the Western District of
26                                                                    New York, Buffalo, NY.
27
28

              1
                  The Clerk of Court is respectfully directed to amend the caption accordingly.
1    FOR DEFENDANT-APPELLANT:                              Martin J. Vogelbaum, Federal Public
2                                                          Defender’s Office, Buffalo, NY.
3
4           Appeal from a judgment of the United States District Court for the Western District of New

5    York (Geraci, J.).

6           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 7   DECREED that the judgment of the district court is AFFIRMED.

 8          Defendant-Appellant Luis Montanez appeals from an October 19, 2020 order of the district

 9   court denying his motion for a sentence reduction pursuant to section 404 of the First Step Act of

10   2018, Pub. L. No. 115-391, 132 Stat. 5194. On appeal, Montanez argues that the district court

11   abused its discretion in denying his motion. We assume the parties’ familiarity with the underlying

12   facts and procedural history of the case.

13          We “review the denial of a motion for a discretionary sentence reduction for abuse of

14   discretion.” United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). “[A] district court has

15   abused its discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous

16   assessment of the evidence, or rendered a decision that cannot be located within the range of

17   permissible decisions.” United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009) (quoting Sims

18   v. Blot (In re Sims), 534 F.3d 117, 132 (2d Cir. 2008)). “[O]nce we are sure that the sentence

19   resulted from the reasoned exercise of discretion, we must defer heavily to the expertise of district

20   judges.” United States v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008) (en banc).

21          A district court may reduce a defendant’s term of imprisonment if, “after considering the

22   factors set forth in [18 U.S.C. §] 3553(a),” it finds that “extraordinary and compelling reasons

23   warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

24   issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The § 3553(a) factors to be

25   considered include “the nature and circumstances of the offense and the history and characteristics

                                                       2
 1   of the defendant”; “the sentencing range established” under the Guidelines; and “the need for the

 2   sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the law, . . .

 3   to provide just punishment for the offense[,] to afford adequate deterrence to criminal conduct,”

 4   and “to protect the public from further crimes of the defendant.” Id.§ 3553(a)(1)–(2), (4). It is

 5   within the discretion of a district court to determine what constitutes extraordinary and compelling

 6   reasons warranting sentence reduction. See United States v. Brooker, 976 F.3d 228, 236 (2d Cir.

 7   2020) (“Because Guideline § 1B1.13 is not ‘applicable’ to compassionate release motions brought

 8   by defendants, Application Note 1(D) cannot constrain district courts’ discretion to consider

 9   whether any reasons are extraordinary and compelling.”).

10          We find no abuse of discretion in the district court’s denial of Montanez’s motion for a

11   sentence reduction. In its October 19, 2020 order, the district court adopted the rationale from its

12   July 2020 order denying Montanez’s earlier motion for a sentence reduction, explaining that

13   Montanez had not presented new information or allegations that warranted reconsideration of the

14   prior decision. In its July 2020 order, the district court explained that “[e]ven accepting that

15   [Montanez] faces increased risk of infection and some risk of COVID-19 related complications,

16   these considerations do not outweigh the Section 3553(a) sentencing factors that support

17   maintaining his sentence.” United States v. Montanez, No. 15-cr-122, 2020 WL 4218007, at *4

18   (W.D.N.Y. July 23, 2020). Factors in support of maintaining the sentence included “the substantial

19   time remaining on Defendant’s sentence, his serious offenses, his criminal history, and his prior

20   violations of release conditions.” Id. at *5. We identify no abuse of discretion in the district

21   court’s determination.

22          We also find Montanez’s remaining arguments on appeal to be without merit. First, relying

23   on Brooker, 976 F.3d 228, Montanez argues that the district court erred by relying on U.S.



                                                       3
 1   Sentencing Guideline § 1B1.13 to deny his motion. This argument is misplaced. As discussed

 2   above, the district court weighed the § 3553(a) sentencing factors when determining whether to

 3   reduce Montanez’s sentence.

 4          Second, Montanez argues that the district court failed to reevaluate the original § 3553(a)

 5   sentencing factors to take account of Montanez’s current medical condition and the context of the

6    pandemic. This argument finds no basis in the record. The district court considered Montanez’s

 7   medical conditions and accepted that they increased his risk of contracting COVID-19. See

 8   Montanez, 2020 WL 4218007, at *2–4.

 9          Third, Montanez challenges the district court’s assessment of the evidence. He claims that

10   the district court erred by finding that Montanez would likely face some risk of infection under his

11   release plan, which would have him live with his significant other, who works in the medical field.

12   We find no error in the district court’s consideration of the significant other’s place of employment

13   when determining “to what degree, if at all, are [Montanez’s] chances of contracting COVID-19

14   increased while incarcerated compared to if he were released.” Id. at *2. In any event, the district

15   court concluded that “[e]ven accepting that [Montanez] faces [an] increased risk of infection,”

16   countervailing § 3553(a) sentencing factors outweighed that risk. Id. at *4.

17          We have considered the remainder of Montanez’s arguments and find them to be without

18   merit. For the foregoing reasons, we affirm the judgment of the district court.

19                                                 FOR THE COURT:
20                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                      4